Citation Nr: 0433030	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served with the U. S. Navy until August 1996, 
with over 20 years of active service.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Hartford, Connecticut, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2003, the veteran appeared and testified at a 
videoconference before the undersigned Veterans Law Judge; 
however, due to technical difficulties, the recording was 
inaudible.  In August 2003, the veteran was notified by the 
VA and asked if he wanted to have another personal hearing 
conducted.  In an October 2003 statement, the veteran 
indicated that he preferred to reschedule a videoconference 
before a Veterans Law Judge.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

The RO should schedule the veteran for 
another videoconference hearing before a 
Veterans Law Judge.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




